IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,588-01


                           EX PARTE NOEL GONZALEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2012-DCR-02380-D IN THE 103RD DISTRICT COURT
                           FROM CAMERON COUNTY


        Per curiam.

                                             ORDER

        Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. According to

the record, the trial court held evidentiary hearings on May 24, 2021, and June 1-2, 2021, but the

transcript of the hearings were not forwarded to this Court. Under Article 11.07 of the Texas Code

of Criminal Procedure, a reporter is required to transcribe a hearing within fifteen days of its

conclusion and then to immediately forward the transcript to the district clerk in the county of

conviction. Id. at § 3(d). After receiving the transcript, the district clerk is required to forward it,

among other things, to this Court. Id.; see also TEX . R. APP . P. 73.4(b)(4).

        The record also appears incomplete. The findings of fact reference an affidavit filed by
                                                                                                        2

attorney Larry Warner and a notice of appearance as habeas counsel from Larry Warner. Neither of

these documents are included in the habeas record sent to this Court. Under Article 11.07 of the

Texas Code of Criminal Procedure, a district clerk is required to forward to this Court, among other

things, “the application, any answers filed, any motions filed, transcripts of all depositions and

hearings, any affidavits, and any other matters such as official records used by the court in resolving

issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4).

        The district clerk shall serve the reporter in Applicant’s case with a copy of this order and

then either forward to this Court the transcript of the evidentiary hearing or certify in writing that the

reporter has not transcribed the hearing. The district clerk shall also forward any missing documents,

including counsel’s affidavit and notice of appearance on the habeas application. The district clerk

shall comply with this order within thirty days from the date of this order.



Filed: November 28, 2022
Do not publish